Opinion by
Mr. Justice Brown,
On these two appeals the correctness of certain findings of fact and law is challenged by the defendants below, but as they have become immaterial, in view of what we have said in dismissing the plaintiff’s appeal, all of the assignments of error relating to them are dismissed, without prejudice to either appellant in any suit at law to be instituted by the appellee. The assignment, that the court erred in directing that the costs be paid by the defendants, is sustained, and it is now ordered, adjudged and decreed that plaintiff’s bill be dismissed with costs to the defendants, the costs on these appeals to be paid by the appellee.